Pursuant to Ind. Appellate Rule 65(D), this                             Aug 21 2013, 5:30 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY PRO-SE:

DUSTIN TROWBRIDGE
New Castle, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DUSTIN TROWBRIDGE,                               )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )      No. 48A02-1205-CR-453
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Respondent.                      )


                    APPEAL FROM THE MADISON SUPERIOR COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48D03-9609-CF-328



                                      August 21, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       The appellant-petitioner Dustin Trowbridge brings this appeal, challenging the

denial of his motion to correct erroneous sentence. In that motion—and in this appeal—

Trowbridge raised a number of double jeopardy concerns with regard to sentencing,

asserting that various felony convictions should not have been enhanced beyond a certain

class of offense.     Trowbridge also asserts that his convictions for burglary and

confinement were “lesser included” offenses of his murder and/or robbery convictions,

and that he should not have been convicted and sentenced on those offenses. Certain

aspects of Trowbridge’s sentencing concerns that he set forth in his motion to correct

erroneous sentence had already been litigated in a prior petition for post-conviction relief.

Moreover, we subsequently denied Trowbridge’s request to file a successive petition for

post-conviction relief.

       Concluding that the trial court properly denied Trowbridge’s motion to correct his

alleged erroneous sentence, and also finding that the trial court properly vacated the

hearing on that motion, we affirm the judgment of the trial court.

                                          FACTS

       The relevant facts, as reported in Trowbridge’s direct appeal to our Supreme

Court, are as follows:

       Defendant was charged with ten counts including murder, rape, robbery,
       burglary, aggravated battery, criminal confinement, theft, auto theft, abuse
       of a corpse, and escape. He was convicted by a jury on all counts except
       escape, to which he pleaded guilty. Defendant did not challenge his
       sentence or conviction on appeal; we nevertheless address the

                                             2
          appropriateness of the sentences under our constitutional authority to
          review and revise sentences. See Ind. Const. art. VII, § 4.

                                                     ***

          We find the enhanced sentences excessive in light of Trowbridge’s age and
          comparisons to the sentences of other juveniles convicted of the same or
          similar crimes. We therefore reduce Trowbridge’s sentences on all counts
          to the presumptive sentence (i.e., murder at fifty years; robbery and
          burglary at thirty years each; aggravated battery and criminal confinement
          at ten years each; escape at four years; and abuse of a corpse, theft and auto
          theft at one and one-half years each). We affirm the trial court’s decisions
          regarding concurrent and consecutive service of these sentences.
          Trowbridge’s combined sentence is therefore reduced to a total of ninety-
          seven (97) years.

Trowbridge v. State, 717 N.E.2d 138, 148, 150-51 (Ind. 1999).

          Trowbridge subsequently filed an amended petition for post-conviction relief in

October 2004,1 raising various sentencing errors, which resulted in the reduction of his

robbery conviction from a class A felony to a class B felony, with the imposition of a ten-

year sentence that was ordered to run consecutively to the murder conviction.

Appellant’s App. p. 13.2

          On March 20, 2012, Trowbridge filed a motion to correct erroneous sentence,

again raising sentencing errors and double jeopardy concerns that pertained to his

sentences for robbery, burglary, and confinement.

          The State objected, alleging that a motion to correct a sentence is appropriate only

where a sentence is “erroneous on its face” and extraneous information or evidence is not

1
    Trowbridge has not included a copy of the petition for post-conviction relief in his appendix.
2
  This citation is to page 13 of the trial court’s chronological case summary. Trowbridge has not included
the post-conviction court’s findings of fact and conclusions of law in his appendix.
                                                       3
required to ascertain whether the sentence was in error. Id. at 29. As a result, the State

asserted that Trowbridge should have filed a petition for post-conviction relief. However,

the State also observed that Trowbridge, indeed, had previously filed and litigated

sentencing claims in the above-mentioned petition for post-conviction relief. Therefore,

the State maintained that all of the alleged sentencing errors in Trowbridge’s motion to

correct erroneous sentence were available for review during the initial post-conviction

proceeding.

       The State further pointed out that Trowbridge had already requested this Court to

authorize a successive petition for post-conviction relief.       On March 8, 2011, we

observed that “Petitioner has filed a Successive Petition for Post-conviction Relief, the

Petitioner has failed to establish a reasonable possibility that he is entitled to post-

conviction relief and accordingly, the court declines to authorize the filing of the

petition.” Appellant’s App. p. 30. We also rejected Trowbridge’s request to reconsider

the denial of his request to file a successive petition for post-conviction relief. The trial

court subsequently denied Trowbridge’s motion to correct erroneous sentence and

vacated the hearing that had been set on the motion.

       Trowbridge now appeals.

                             DISCUSSION AND DECISION

       In addressing Trowbridge’s contention that the trial court erred in denying his

motion to correct erroneous sentence, our Supreme Court has observed that such a motion

is a statutory remedy that provides prompt, direct access to an uncomplicated legal

                                             4
process for correcting the occasional erroneous or illegal sentence. Robinson v. State,

805 N.E.2d 783, 785 (Ind. 2004). It is “appropriate only when the sentence is erroneous

on its face.” Id. at 787. This statutory remedy is not available when the claim requires

consideration of “matters outside the face of the sentencing judgment” or “proceedings

before, during or after trial.” For sentencing claims that are “not facially apparent, the

motion to correct sentence is an improper remedy”; such claims “may be raised only on

direct appeal and, where appropriate, by post-conviction proceedings.” Id.

       A defendant who seeks to attack his sentence for any reason other than that the

sentence is facially invalid must include in a petition for post-conviction relief, any other

alleged defect in the entire criminal proceeding, or thereafter face a closed door to post-

conviction remedies occasioned by the doctrine of waiver. Poore v. State, 613 N.E.2d
478, 479 (Ind. Ct. App. 1993).

       In this case, the trial court correctly pointed out that Trowbridge’s alleged

sentencing errors were addressed on direct appeal and in a subsequent post-conviction

proceeding. Thus, we pointed out in the March 8, 2011 order that Trowbridge failed to

establish a reasonable possibility that he was entitled to post-conviction relief. Therefore,

we rejected his request to file a successive petition for post-conviction relief. Appellant’s

App. p. 30.

       In sum, because Trowbridge has failed to demonstrate that he could prevail on his

motion to correct erroneous sentence, we conclude that the trial court properly denied

Trowbridge’s motion and vacated the hearing that was originally set on that motion.

                                             5
      The judgment of the trial court is affirmed.

FRIEDLANDER, J., and VAIDIK, J., confur.




                                            6